Citation Nr: 9901611	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability.

2.  Entitlement to a compensable evaluation for the service-
connected left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to June 
1945, from October 1945 to July 1946 and from September 1953 
to March 1973.

This appeal arose from a December 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied a compensable evaluation 
for the service-connected left hearing loss disability.  A 
rating action was issued in June 1996, which denied 
entitlement to service connection for a right ear hearing 
loss disability.  The veteran testified at a personal hearing 
at the RO in July 1997; that same month, the veteran was sent 
a supplemental statement of the case, which included the 
hearing officers denial of the requested benefits.  In 
October 1998, the veteran testified at a personal hearing in 
Washington, D.C. before a member of the Board of Veterans' 
Appeals (Board).

The issue of entitlement to a compensable evaluation for the 
service-connected left ear hearing loss disability will be 
deferred pending the outcome of this remand.


REMAND

The veteran has contended that he currently suffers from a 
right ear hearing loss that had its onset during service.  He 
stated that he was exposed to loud noises in service and that 
a hearing loss in the right ear was noted in the service 
medical records.  Therefore, he stated his belief that this 
hearing loss is directly related to the currently diagnosed 
hearing loss disability and that service connection is thus 
warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the service medical records noted an annual 
examination conducted in May 1971 that did note a decibel 
loss of 45 at 4,000 hertz on the right.  This loss was noted 
to be only 35 at the time of the October 1972 audiological 
examination, at which time a unilateral hearing loss was 
diagnosed.  However, an ENT clinic consultation conducted in 
September 1972 had noted that the veteran had a bilateral 
hearing loss, which was greater on the left.  As such, he was 
issued a unilateral H-Z profile and ear plugs were provided.  
He has testified that following his discharge, he worked in 
the construction field for about two years, although he 
denied extensive noise exposure during this employment.  
Rather, he stated that he had served in the field in Vietnam, 
where he was exposed to gunfire and artillery noise.  He also 
mentioned additional noise in service, such as the noise of 
tanks, personnel carriers and helicopters.

The veteran was last provided a VA audiological evaluation in 
July 1996.  At that time, a bilateral hearing loss disability 
was found.  However, no opinion was offered as to the 
etiology of the right ear hearing loss.  Such an opinion is 
essential in this case, particularly in light of the 
audiological readings noted in the service medical records.  
See Hensley v. Brown, 5 Vet. App. 155 (1993) (which states 
that service connection may be granted through evidence which 
demonstrates a causal relationship between any current 
hearing loss disability and military service).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA audiological examination.  
The examiner should render an opinion as 
to whether it is more likely than not 
that there is a causal relationship 
between the veterans military service 
and his current right ear hearing loss 
disability.  The examiner should also 
discuss whether there could be an 
intercurrent cause for this hearing loss, 
such as employment in the construction 
field.  All indicated special studies 
deemed necessary to render these opinions 
should be accomplished.  The claims 
folder, to include the service medical 
records, must be made available to the 
examiner prior to the examination, and 
the examiner is asked to indicate in the 
examination report that the folder has 
been reviewed.  

A complete rationale for all conclusions 
and opinions reached must be provided.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veterans claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
